Citation Nr: 1328544	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
residuals of a right great toe injury.

2.  Entitlement to a rating greater than 10 percent for 
right knee patellofemoral syndrome.

3.  Entitlement to a compensable rating for post-operative 
residuals of a left varicocele.

4.  Entitlement to a compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In September 2012, the Board remanded the matter to the RO 
for the purpose of scheduling a hearing before a Veterans 
Law Judge (VLJ).  In May 2013 the Veteran testified at a 
video-conference hearing before the undersigned VLJ, and a 
transcript of this hearing has been associated with the 
Veteran's electronic records file.

The Veteran raised the issue of entitlement to service 
connection for atrophy of a right testicle at his May 2013 
hearing, but this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The claims on appeal must be remanded for further 
evidentiary development.  The Veteran seeks a higher rating 
for service-connected residuals of a right great toe injury, 
right knee patellofemoral syndrome, post-operative residuals 
of a left varicocele, and erectile dysfunction.  The Board 
notes that an April 2003 rating decision already awarded 
special monthly compensation for loss of a creative organ, 
effective November 20, 2002. 

Before these claims can be adjudicated, all appropriate 
efforts must be made to obtain the Veteran's outstanding VA 
treatment records, as relevant VA treatment records not yet 
associated with the claims folder or electronic records file 
are identified in the record.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2012); 
38 C.F.R. § 3.159(c) (2012).  Review of the record also 
indicates that all appropriate efforts have not been taken 
to obtain the private treatment records identified by the 
Veteran, including any additional records from the West 
Jefferson Medical Center, Tulane Hospital, and, if not 
obtainable through the VA, Xtreme Physical Therapy.  Id.

Lastly, as more than five years have passed since the last 
VA examinations of record, the Veteran should also be 
provided with current VA examinations on remand as the 
evidence indicates that the disabilities on appeal may have 
worsened since the June 2008 and July 2008 VA examinations.  
Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate efforts to 
obtain the Veteran's relevant outstanding 
VA treatment records, including (a) any 
missing VA treatment records, such as the 
outsourced pathology report dated May 2008 
identified in the VA treatment records, 
(b) any outsourced physical therapy or 
other records for the Veteran's right knee 
and/or right toe disability from non-VA 
medical facilities contracted by VA, and 
(c) all outstanding recent VA treatment 
records, dated since November 2008.  All 
non-duplicative records should be 
associated with the file.

2.  Contact the Veteran ask him to provide 
the names, addresses, approximate dates of 
treatment, and appropriate authorization 
for any records of private treatment for 
his right knee disability, right great toe 
disability, right varicocele, and erectile 
dysfunction that he would like VA to 
obtain.  Of particular interest are any 
private treatment records from West 
Jefferson Medical Center, Tulane Hospital, 
and, if not obtainable through the VA, 
Xtreme Physical Therapy.  

Make all appropriate efforts to obtain the 
private treatment records adequately 
identified appropriately authorized for 
release, and associate all records 
obtained with the file. 

3.  Schedule the Veteran for a VA 
examination of his service-connected post-
operative residuals of a right varicocele 
and erectile dysfunction. The claims file 
and a complete copy of this remand should 
be reviewed in association with the 
examination.  All necessary studies and 
tests should be conducted.  The examiner 
is asked to make the following medical 
determinations: 

(a) Provide a current diagnosis and 
identify all residuals attributable to the 
Veteran's post-operative residuals of a 
right varicocele.  Include a review of the 
relevant medical history, including any 
relevant surgical history and/or 
recommendations for surgery, resulting 
hospitalization, drug therapy, and any 
other relevant treatment.

(b) Fully describe all symptoms 
attributable to the diagnoses provided and 
manifestations identified.  Specifically 
state whether the Veteran has complete 
atrophy of the right testicle and, if so, 
whether this is a manifestation of the 
service-connected post-operative residuals 
of a right varicocele.

(c) Describe the extent of the Veteran's 
erectile dysfunction and identify all 
associated manifestations and/or symptoms, 
specifically including a determination as 
to whether he has a penile deformity 
and/or loss of erectile power and an 
opinion on whether any loss of mass found 
is equivalent to a penile deformity.  
Include a description of the treatment 
associated with the Veteran's erectile 
dysfunction; the extent, duration, and 
frequency of this treatment; and the 
outcome of the treatment.

If any requested information cannot be 
provided without resort to speculation, 
indicate whether the inability to provide a 
definitive opinion is due to a need for 
further information, because the limits of 
medical knowledge have been exhausted, or 
for some other reason.

The examiner must identify the facts relied 
on in reaching any opinion provided and 
provide a full explanation as to why those 
particular facts support the examiner's 
conclusions. 

4.  Schedule the Veteran for a VA 
orthopedic examination of his service-
connected right knee disability. The 
claims file and a complete copy of this 
remand should be reviewed in association 
with the examination.  All necessary 
studies and tests should be conducted, 
including x-rays, if warranted.  The 
examiner is asked to make the following 
medical determinations: 
 
(a) Provide a current diagnosis and 
identify all residuals attributable to the 
Veteran's right knee disability and fully 
describe the extent and severity of those 
symptoms.  Include a review of the 
relevant medical history, including any 
right knee surgical history and/or 
recommendations for right knee surgery.

(b) Provide the range of motion of the 
Veteran's right knee, i.e., flexion and 
extension.

(c) Determine whether there is additional 
functional loss, including reduced range 
of motion, of the right knee due to, for 
example, weakness, fatigue, 
incoordination, swelling, deformity or 
atrophy, or debilitating pain, including 
consideration of the additional functional 
loss (i) on repetitive use and/or (ii) 
during flare-ups.  If there is additional 
limitation of motion caused by 
debilitating pain, on repetitive use, 
during flare-ups, or otherwise, the 
examiner should state the additional 
degree of limitation in terms of degrees, 
if possible.  

(d) Determine whether the Veteran's right 
knee disability causes instability, 
disturbance of locomotion, and/or 
interference with sitting, standing, and 
weight-bearing, and, if so, to what 
extent.
 
(e) Determine whether there is objective 
evidence of lateral instability or 
recurrent subluxation of the right knee 
and if so, to what extent.   
 
(f) Determine whether there has been 
removal of the semilunar cartilage of the 
right knee that is symptomatic or whether 
the semilunar cartilage is dislocated and, 
if so, whether there are frequent episodes 
of locking, pain, and effusion into the 
joint.

(g) Determine whether there is nonunion or 
malunion of the tibia and fibula of the 
right leg.  If so, is there loose motion 
requiring a brace or other marked, 
moderate, or slight knee instability of 
the right and/or left knee?

(h) Determine whether there is genu 
recurvatum of the right knee, and if so, 
if it is acquired and traumatic, with 
weakness and insecurity objectively 
demonstrated?

If any requested information cannot be 
provided without resort to speculation, 
indicate whether the inability to provide a 
definitive opinion is due to a need for 
further information, because the limits of 
medical knowledge have been exhausted, or 
for some other reason.

The examiner must identify the facts relied 
on in reaching any opinion provided and 
provide a full explanation as to why those 
particular facts support the examiner's 
conclusions. 

5.  Schedule the Veteran for a VA 
examination of his service-connected 
residuals of a right great toe injury. The 
claims file and a complete copy of this 
remand should be reviewed in association 
with the examination.  All necessary 
studies and tests should be conducted, 
including x-rays, if warranted.  The 
examiner is asked to make the following 
medical determinations: 

(a) Provide a current diagnosis and 
identify all residuals of the Veteran's 
right great toe injury and fully describe 
the extent and severity of those symptoms.  
Include a review of the relevant medical 
history, including whether the Veteran has 
ever suffered a fracture of the right 
great toe.

(b) Determine the range of motion for the 
right first metatarsophalangeal joint, 
explain what is considered normal range of 
motion for that joint, and describe the 
severity of any limitation of motion 
experienced by the Veteran.    

(c) Determine whether there is additional 
functional loss, including reduced range 
of motion, of the right toe and/or foot, 
as a result of the Veteran's service-
connected residuals of a right great toe 
injury, due to, for example, weakness, 
fatigue, incoordination, swelling, 
deformity or atrophy, or debilitating 
pain, including consideration of the 
additional functional loss (i) on 
repetitive use and/or (ii) during flare-
ups.

(d) Determine whether the Veteran's right toe 
disability causes instability, disturbance of 
locomotion, and/or interference with sitting, 
standing, and weight-bearing, and, if so, to 
what extent.

(e) State whether there is any history of 
malunion or nonunion of the tarsal or 
metatarsal bones or any current malunion or 
nonunion of the tarsal or metatarsal bones, 
and if so, the severity thereof.

(f) In consideration of potentially relevant 
findings noted in the past VA examination 
reports and VA treatment records, determine 
whether any of the following disorders are 
manifestations of the Veteran's service-
connected residuals of a right great toe 
injury and, if not, state whether any of the 
above symptoms are wholly or partially 
attributable to those disorders, and, if so, 
to what extent:

(i) right calcaneus spur 
(iii) degenerative changes at the MTP joint 
(iii) neuroma or other neurological 
abnormality of the right great toe
(iv) gout

If any information cannot be provided 
without resort to speculation, indicate 
whether the inability to provide a 
definitive opinion is due to a need for 
further information, because the limits of 
medical knowledge have been exhausted, or 
for some other reason.

The examiner must identify the facts relied 
on in reaching any opinion provided and 
provide a full explanation as to why those 
particular facts support the examiner's 
conclusions. 

6.  Review the medical examination reports 
obtained to ensure that the remand 
directives have been accomplished, and 
return the case to the examiner(s) if all 
questions posed are not answered.  

7.  Finally, readjudicate the claims on 
appeal.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).



